January 18, 1936, Charles Feiber, an employee of defendant Leonard, Ralph  Jones, was on his way to the town of Crystal, in the line of his employment, driving a pickup truck to obtain *Page 382 
supplies, and overtook an automobile of a fellow employee who had finished work for that day and was on his way home with his car stalled in the snow. Mr. Feiber, voluntarily helping in an endeavor to get the stalled car out, made such exertion as to cause dilatation of his heart and death the next morning.
Plaintiff, his widow and sole dependent, applied for and was granted compensation upon a finding that Mr. Feiber's death was occasioned by an accidental injury arising out of and in the course of his employment.
There was no emergency requiring a speedy trip to town; nor was the owner of the stalled car in any danger and, in fact, after efforts to remove the car proved unavailing, Mr. Feiber passed it and went on to town.
In point of law the injury did not arise out of or in the course of Mr. Feiber's employment.
The governing principle is stated in Sichterman v. KentStorage Co., 217 Mich. 364 (20 A.L.R. 309).
The award is vacated, with costs to defendants.
BUTZEL, BUSHNELL, SHARPE, POTTER, CHANDLER, NORTH, and McALLISTER, JJ., concurred. *Page 383